Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
Applicant’s arguments pertain to the amendment 10/07/2022. This argument is not persuasive. See new grounds of rejection. The changes thereto are the best response to applicant’s arguments are they address the amendment language. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims require the motor is driven at a constant speed. The claims require the motor to be driven at two speeds with one regarded as faster and rapidly drive the hand only at a first speed/second speed. There is no disclosure of suitable stopping means capable of maintaining the system at constant speeds as now claimed. There is no counter drive pulse, there is no impulse absorption means, there are no discussions of motor strength to pointer inertia. The principle of motor driving is one of robust discussion in the art of horology. See for instance the prior art example of 4445785. This reference clearly discusses that the system has some non-zero inertia and thus driving at two different rates requires a realistic acceleration and deacceleration period. To preclude otherwise runs contrary to physical reality. The claim limitations “the first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the position indicating the time based on the selected time zone” is not reasonably enabled by applicant’s disclosure. The system cannot reasonably be enabled by infinite acceleration. There must be some reasonably transition between 1st and 2nd speeds which is exactly the detail/issue the current amendment attempts to differentiate from.
Claim 2 similarly recites rapidly drives the hand only at a first speed/second speed wherein the first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the specific position; and thus has the same defect as claim 1. The system cannot reasonably be enabled by infinite acceleration. There must be some reasonably transition between 1st and 2nd speeds which is exactly the detail/issue the current amendment attempts to differentiate from.
Claims 3-6 depends from claim 2 and thus have at least the same defect.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambon (US 4445785)
With regard to claim 1 Chambon discloses an electronic timepiece comprising:
an operator including a crown or a button (42 figure 1a);
a hand to indicate time (abstract);
a driver to drive the hand (abstract; column 1 lines 27-30); and
a controller configured to control the driver to rapidly drive the hand only at a first speed when a reference position setting mode for setting the hand to a reference position is set and a rapid drive command is asserted by the operator (abstract, column 2 lines 29-40), and continuously rapidly drive the hand until a specific operation is executed with the operator (abstract), and
wherein when a time zone selection mode for selecting a time zone of a time the hand is to display is executed (abstract; figure 1b), and an operation selecting the time zone is executed by the operator, the controller is configured to control the driver to rapidly drive the hand only at a second speed that is faster than the first speed, and stop the hand at a position indicating a time based on the selected time zone (abstract figures 1b, 4).
Chambon teaches driving at a first speed and a second speed according to operating mode, such as time correction. Chambon clearly teaches a desired first operating speed and distinct second operating speed to operate at constant speeds during driving. Chambon also discloses acceleration and deceleration regions at the start and stop of driving changes. Accordingly while Chambon implies the claimed: rapidly drive the hand only at first/second speeds such that “first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the position indicating the time based on the selected time zone” it is conceptually possible that Chambon could be implemented in a way inconsistent with the quoted claim language. Chambon clearly teaches operating at speeds which are maintained at a constant speed for a constant and predictable region of driving. However the exact mechanism of stopping the constant driving and engaging the deceleration region may be achieved with a mechanism that while operationally and functionally the same, is not rigidly consistent with the hand reaches the “position indicating” limitation. That is to say that: Chambon clearly counts the steps and known the number of steps and stops driving at the second speed at a known and predictable number of steps, but logically it is possible that the count does not equate to the position indicating time. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system to be operable such that first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the position indicating the time based on the selected time zone, as taught in part by Chambon. The reason for doing so would have been to achieve the driving modes in set constant driving speeds as taught by Chambon, including clearly defined driving regions where the speed is maintained at constant speed, while taking into account the required deceleration periods to take into account the real and present limitations of the physical world, as taught by Chambon. The modification in question would have been recognized as desirable to one having ordinary skill in the art as the deceleration start period would correspond to a specific position indicating the time based on the selected time zone thus conveying to a user the targeted time marker allowing a user to readily recognize arrival of the indicator at the set mark. The acceleration/deceleration regions may then reasonably be matched thereafter to provide clear alignment with the current displayed time and clear proper transition between the first constant driving mode and the second constant driving mode. 


With regard to claim 2 Chambon discloses an electronic timepiece comprising:
an operator including a crown or a button (42);
a hand to indicate time (abstract);
a driver to drive the hand (abstract; column 1 lines 27-30); and
a controller configured to control the driver in a first mode in which, when a command for rapid driving is asserted by the operator (abstract, column 2 lines 29-40), the driver rapidly drives the hand only at a first speed and continues driving rapidly until a specific operation is executed by the operator (abstract), and
control the driver in a second mode in which the driver rapidly drives the hand only at a second speed that is faster than the first speed, and stops the hand when the hand moves to a specific position (abstract; column 3 lines 15-18, lines 41-59).
Chambon teaches driving at a first speed and a second speed according to operating mode, such as time correction. Chambon clearly teaches a desired first operating speed and distinct second operating speed to operate at constant speeds during driving. Chambon also discloses acceleration and deceleration regions at the start and stop of driving changes. Accordingly while Chambon implies the claimed:
Rapidly drive only at first/second speeds such that “first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the specific position” it is conceptually possible that Chambon could be implemented in a way inconsistent with the quoted claim language. Chambon clearly teaches operating at speeds which are maintained at a constant speed for a constant and predictable region of driving. However the exact mechanism of stopping the constant driving and engaging the deceleration region may be achieved with a mechanism that while operationally and functionally the same, is not rigidly consistent with the hand reaches the “position indicating” limitation. That is to say that: Chambon clearly counts the steps and known the number of steps and stops driving at the second speed at a known and predictable number of steps, but logically it is possible that the count does not equate to the position indicating time. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system to be operable such that first speed is constant until the specific operation is executed with the operator, and the second speed is constant until the hand reaches the specific position, as taught in part by Chambon. The reason for doing so would have been to achieve the driving modes in set constant driving speeds as taught by Chambon, including clearly defined driving regions where the speed is maintained at constant speed, while taking into account the required deceleration periods to take into account the real and present limitations of the physical world, as taught by Chambon. The modification in question would have been recognized as desirable to one having ordinary skill in the art as the deceleration start period would correspond to a specific position indicating the time based on the selected time zone thus conveying to a user the targeted time marker allowing a user to readily recognize arrival of the indicator at the set mark. The acceleration/deceleration regions may then reasonably be matched thereafter to provide clear alignment with the current displayed time and clear proper transition between the first constant driving mode and the second constant driving mode. 

With regard to claim 3 Chambon discloses the electronic timepiece described in claim 2, wherein:
the controller has a reference position setter configured to execute a reference position setting mode to set the hand to the reference position (abstract – “the second hand will be in its initial position”), and
when the reference position setting mode executes, the controller controls the driver in the first mode (abstract).

With regard to claim 4 Chambon discloses the electronic timepiece described in claim 2, wherein:
the controller has a time zone selector configured to execute a time zone selection mode to select a time zone of a time the hand indicates (abstract), and
when the time zone selection mode executes, the controller controls the driver in the second mode (abstract), and stops the hand at a position indicating a time based on the selected time zone (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambon (US 4445785) in view of Scott (US 20100091615)
With regard to claim 5 (depends from claim 2) Chambon does not disclose the claimed:
a receiver configured to receive a signal containing time information;
the controller including a reception time adjuster to execute a reception mode of receiving the signal by the receiver and adjusting a time the hand indicates; and
when the reception mode executes, the controller controls the driver in the second mode, and stops the hand at a position indicating a time based on the received time information.
Scott teaches a receiver 37 figure 2; receiving change in time zone in a signal including time information - paragraphs 77, 96.
At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system with a receiver to adjust the time information based on the received information including time zone location, as taught by Scott, such that the system includes a receiver configured to receive a signal containing time information; the controller including a reception time adjuster to execute a reception mode of receiving the signal by the receiver and adjusting a time the hand indicates; and when the reception mode executes, the controller controls the driver in the second mode, and stops the hand at a position indicating a time based on the received time information. The reason for doing so would have been to update in the information according to a received signal as taught by Scott while performing the time display and correction as taught by Chambon.

With regard to claim 6 Chambon discloses the electronic timepiece described in claim 2, further comprising: a time display including a first time display and a second time display (abstract), wherein the hand is configured with a first hand and a second hand (abstract), the first time display has the first hand, and the second time display has the second hand (abstract).
With regard to claim 6 (depends from claim 2) Chambon does not disclose the claimed:
the driver including a first driver to drive the first hand, and a second driver to drive the second hand;
the controller including a display controller configured to execute a time zone switching process that interchanges the times displayed by the first time display and the second time display; and when the time zone switching process executes, the controller controls the first driver and the second driver in the second mode.
Scott teaches a first and second time display displayed in analog format including hands – figures 6a-6d. The displays are swapped according to a time zone operation – claims 1-7. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Chambon’s system with a time display including a first time display with a first hand, and a second time display with a second hand;
the driver including a first driver to drive the first hand, and a second driver to drive the second hand;
the controller including a display controller configured to execute a time zone switching process that interchanges the times displayed by the first time display and the second time display; and when the time zone switching process executes, the controller controls the first driver and the second driver in the second mode, as taught by Scott. The reason for doing so would have been to prioritize which display is primarily visible for a desired time zone and to continue displaying relevant information as taught by Scott.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12-16-22
/SEAN KAYES/Primary Examiner, Art Unit 2844